DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China 03/16/2018.
Drawings
The drawings filed on 12/04/2020 are accepted by the examiner.
Allowable Subject Matter
Claims 1-12 are allowed.
As of claim 1, the closest prior art SHAO et al. (US 20180348575 A1; SHAO) teaches a light source 2 [fig 1] in the backlight assembly typically comes from the white light generated when the blue light-emitting chip activates the yellow phosphor. The half-wave width of the blue light in the spectrum of the light source is relatively small, and the half-wave widths of the red light and the green light are relatively large. The liquid crystal display device typically also comprises a color filter layer, configured to optically filter the backlight provided by the backlight assembly. The light transmission spectrum of the color filter layer is as shown as the waveform II in FIG. 1. As shown in the waveform III in FIG. 1, when the backlight having waveform I passes through the color filter layer that has a transmission spectrum of waveform II, the blue light (B) and the green light (G) have a relatively large overlapping portion of the spectrum at position x, and the green light (G) and the red light (R) have a relatively large overlapping portion 
Claims 2-12 are allowed as being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Wang et al. (US 20180164667 A1) teaches a light source module including a blue laser light source, an adjusting light source, a wavelength conversion device, and a light combiner is provided. The wavelength conversion device is disposed on an optical path of a first blue beam provided by the blue laser light source and an optical path of an adjusting beam provided by the adjusting light source. When a first transmissive area of the wavelength conversion device is cut into the optical path of the first blue beam, the blue laser light source and the adjusting light source are simultaneously turned on. A transmission direction of the first blue beam passing through the first transmissive area is opposite to a transmission direction of the 
- Prior Art Ando et al. (US 20140292834 A1) teaches an image display device includes a color gamut determining unit configured to determine a color gamut of pixels constituting an image; an image separating unit configured to separate the image into a low chroma image component and a high chroma image component based on a color gamut determination result; and a display unit configured to divide one frame period into subframe periods and temporally separate the low chroma image component and the high chroma image component in each subframe period to form an image. A backlight driving unit causes a broadband light source to emit light when the low chroma image component is being displayed and causes a narrowband light source to emit light when the high chroma image component is being displayed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882